                           Case 2:20-mj-01969-PLD Document 2-1 Filed 09/23/20 Page 1 of 6

AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV               u Original                u Duplicate Original


                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                           Western District
                                                          __________        of Pennsylvania
                                                                      District of __________

                  In the Matter of the Search of                            )
             (Briefly describe the property to be searched                  )
              or identify the person by name and address)                   )      Case No. Magistrate No. 20-1969
   SAMSUNG MODEL: SM-S102DL(GP), IMEI:                                      )
            357855109302022                                                 )
                                                                            )

                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                        Western   District of          Pennsylvania
(identify the person or describe the property to be searched and give its location):
  See Attachment A-1.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  See Attachment B-1.




        YOU ARE COMMANDED to execute this warrant on or before                 October 8, 2020         (not to exceed 14 days)
      u in the daytime 6:00 a.m. to 10:00 p.m. ✔
                                               u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                       duty magistrate judge                 .
                                                                                                  (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                     .


Date and time issued:          9/24/2020 1:15 pm
                                                                                                          Judge’s signature

City and state:                         Pittsburgh, PA                               Patricia L. Dodge, United States Magistrate Judge
                                                                                                        Printed name and title
                           Case 2:20-mj-01969-PLD Document 2-1 Filed 09/23/20 Page 2 of 6
AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:
 Magistrate No. 20-1969
Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title
     Case 2:20-mj-01969-PLD Document 2-1 Filed 09/23/20 Page 3 of 6




                          ATTACHMENT A-1

                          Property to Be Searched

x   CELLULAR TELEPHONE

    SAMSUNG MODEL: SM-S102DL(GP), IMEI: 357855109302022




                                    1
         Case 2:20-mj-01969-PLD Document 2-1 Filed 09/23/20 Page 4 of 6




                                      ATTACHMENT B-1

                                     ITEMS TO BE SEIZED:

All information that constitutes fruits, contraband, evidence and instrumentalities of violations of

Title 18 U.S.C. § 371 (conspiracy) and 2312 (interstate transportation of stolen motor vehicles)

including, for the above listed item, information pertaining to the following matters:

   a. Text messages or similar messages such as SMS or IM, saved messages, deleted messages,

       draft messages, call logs, all phone settings (i.e. call, messaging, display), priority senders,

       photographs, videos, links, account information, voicemails and all other voice recordings,

       contact and group lists, and favorites;

   b. Pictures, all files, cloud files and relevant data without password access, storage

       information, documents, videos, programs, calendar information, notes, memos, word

       documents, PowerPoint documents, Excel Spreadsheets, and date and time data;

   c. Payment information, to include account numbers, names, addresses, methods of payment,

       amounts, additional contact information, and financial institutions;

   d. Lists and telephone numbers (including the number of the phone itself), names, nicknames,

       indicia of ownership and/or use, and/or other contact and/or identifying data of customer,

       co-conspirators, and financial institutions;

   e. Applications (Apps), to include subscriber information, provider information, login

       information, contact and group lists, favorites, history, deleted items, saved items,

       downloads, logs, photographs, videos, links, other identifying information, and any

       additional information indicative of operating a sophisticated fraud scheme, or other

       criminal violations;




                                                  3
      Case 2:20-mj-01969-PLD Document 2-1 Filed 09/23/20 Page 5 of 6



f. Social media sites to include, name and provider information of social media network(s),

     profile name(s), addresses, contact and group lists (i.e. friends, associates, etc.),

     photographs, videos, links, favorites, likes, biographical information (i.e. date of birth)

     displayed on individual page(s), telephone numbers, email addresses, notes, memos, word

     documents, downloads, status, translations, shared information, GPS, mapping, and other

     information providing location and geographical data, blogs, posts, updates, messages,

     emails, and any additional information indicative of operating or participating in the

     conspiracy outlined in this affidavit;

g. Any information related to victims and/or co-conspirators (including names, addresses,

     telephone numbers, or any other identifying information);

h. Travel log records from GPS data (i.e. Google Maps and/or other Apps), recent history,

     favorites, saved locations      and/or routes, settings, account information,       calendar

     information, and dropped pinpoint information;

i.   Internet service provider information, accounts, notifications, catalogs, Wi-Fi information ,

     search history, bookmarks, favorites, recent tabs, deleted items and/or files, downloads,

     purchase history, photographs, videos, links, calendar information, settings, home page

     information, shared history and/or information, printed history and/or information, location

     data, and any additional information indicative of operating or participating the conspiracy

     outlined in this affidavit, or other criminal violations;

j.   Email data, including      email addresses, IP addresses, DNS provider information ,

     telecommunication service provider information, subscriber information, email provider

     information, logs, drafts, downloads, inbox mail, sent mail, outbox mail, trash mail, junk




                                                 4
     Case 2:20-mj-01969-PLD Document 2-1 Filed 09/23/20 Page 6 of 6



   mail, contact lists, group lists, attachments and links, and any additional information

   indicative of operating a sophisticated fraud scheme, or other criminal violations;

k. Any additional information regarding the operation or participation in the conspiracy

   outlined in this affidavit, proceeds of said conspiracy, or other criminal violations.




                                             5
